Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       08-APR-2021
                                                       10:33 AM
                                                       Dkt. 8 OGAC

                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII

                         STATE OF HAWAI‘I,
                   Respondent/Plaintiff-Appellee,
                                 vs.
                          JOSHUA YAMASHITA,
                   Petitioner/Defendant-Appellant.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
  (CAAP-XX-XXXXXXX; CASE NOS. 2CPC-XX-XXXXXXX, 2CPC-XX-XXXXXXX,
        2CPC-XX-XXXXXXX, 2CPC-XX-XXXXXXX, 2CPC-XX-XXXXXXX,
      2CPC-XX-XXXXXXX, 2CPC-XX-XXXXXXX, and 2CPC-XX-XXXXXXX)
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner/Defendant-Appellant Joshua Yamashita’s
application for writ of certiorari, filed on March 1, 2021, is
hereby accepted and will be scheduled for oral argument.     The
parties will be notified by the appellate clerk regarding
scheduling.
          DATED:   Honolulu, Hawai‘i, April 8, 2021.
                             /s/ Mark E. Recktenwald
                             /s/ Paula A. Nakayama
                             /s/ Sabrina S. McKenna
                             /s/ Michael D. Wilson
                             /s/ Todd W. Eddins